DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-8 are pending.  
Election/Restrictions
Applicant’s election of the following species for the B and C ingredients in the reply filed on 12/14/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

    PNG
    media_image1.png
    100
    603
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    87
    363
    media_image2.png
    Greyscale

No claims are currently withdrawn.

EXAMINER'S AMENDMENT

Authorization for this examiner’s amendment was given in an interview with Leonard Svensson on 01/24/22.
The application has been amended as follows: 
Please amend claims 1-7 as indicated in the attached claim amendment.
Election of Species
The previous election of species requirement of 10/21/21 is hereby withdrawn because the originally elected species were found to be allowable for the reasons set forth below.  Upon determining that the elected species were allowable, consideration was extended to the full claimed scope (i.e., all the various non-elected species as claimed) and those species were also found to be allowable for the same reasons set forth below.  See MPEP 803.02.  “Should the examiner determine that the elected species is allowable, the examination of the Markush-type claim will be extended. … The examination will be extended to the extent necessary to determine patentability of the Markush-type claim.”
All species within the allowed claims (see below) have been examined.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In light of the above examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Allen et al. (U.S. 2003/0064232), which does not disclose, teach or suggest, explicitly or inherently the composition as recited in claim(s) 
The references cited in the corresponding foreign/PCT application(s) have been considered as part of the prior art discussed above.  
Based on the above, claims 1-8 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787